 1   FORSLUND LAW, LLC
     Jacqueline A. Forslund # 154575
 2   P.O. Box 4476
 3
     Sunriver, OR 97707
     Telephone:     541-419-0074
 4   Fax:           541-593-4452
     Email:         jaf@forslundlaw.com
 5

 6
     Attorney for Plaintiff

 7                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 8

 9
     TARA FAE ALEXANDER,                 )                 Case No. 1:19-cv-01208-SKO
                                         )
10         Plaintiff                     )                 STIPULATION AND ORDER FOR
                                         )                 AWARD OF ATTORNEY’S FEES
11                 v.                    )                 UNDER THE EQUAL ACCESS TO
                                         )                 JUSTICE ACT (EAJA)
12
     ANDREW M. SAUL,                     )
13   Commissioner of Social Security,    )                 (Doc. 23)
                                         )
14         Defendant                     )
                                         )
15
     ____________________________________)
16
             IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff shall be awarded attorney’s fees under the Equal
18
     Access to Justice Act (EAJA), 28 U.S.C. sec. 2412(d), in the amount of SIX THOUSAND dollars
19   and ZERO cents ($6,000.00). This amount represents compensation for all legal services rendered on
20   behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. sec.
21   2412(d).

22           After the Court issues an order for payment of EAJA fees and expenses to Plaintiff, the

23
     government will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to
     Plaintiff’s attorney.    The government’s ability to honor the assignment will depend on whether the
24
     fees and expenses are subject to an offset allowed under the United States Department of the
25
     Treasury’s Offset Program pursuant to Astrue v. Ratcliff, 130 S.Ct. 2521 (2010). After the order of
26
     EAJA fees and expenses is entered, the government will determine if they are subject to an offset. If
27
     it is determined that Plaintiff’s EAJA fees and expenses are not subject to an offset under Astrue v.
28   Ratcliff, 130 S.Ct. 2521 (2010) and the Department of Treasury’s Offset Program, then the check for

     Alexander v. Saul                   Stipulation and Order         E.D. Cal. 1:19-cv-01208-SKO
 1   EAJA fees and expenses shall be made payable to Jacqueline A. Forslund, based upon Plaintiff’s
 2   assignment of these amounts to Plaintiff’s attorney. The parties agree that whether these checks are

 3
     made payable to Plaintiff or Jacqueline A. Forslund, such checks shall be mailed to Plaintiff’s
     attorney. This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
 4
     attorney fees, and does not constitute an admission of liability on the part of Defendant under the
 5
     EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and bar
 6
     to, any and all claims that Plaintiff and/or Plaintiff’s Counsel may have relating to EAJA attorney
 7
     fees in connection with this action.
 8

 9                                                    Respectfully submitted,
10
     Date: June 7, 2021                               JACQUELINE A. FORSLUND
11                                                    Attorney at Law

12
                                                      /s/Jacqueline A. Forslund
13                                                    JACQUELINE A. FORSLUND
14                                                    Attorney for Plaintiff

15   Date: June 7, 2021                               PHILIP A. TALBERT
                                                      Acting United States Attorney
16                                                    DEBORAH STACHEL
17                                                    Regional Chief Counsel, Region IX
                                                      Social Security Administration
18
                                                      /s/ Marcel Illarmo
19                                                    MARCELO ILLARMO
20
                                                      Special Assistant United States Attorney
                                                      *By email authorization
21                                                    Attorney for Defendant

22

23

24

25

26

27

28


     Alexander v. Saul                      Stipulation and Order       E.D. Cal. 1:19-cv-01208-SKO
 1
                                                    ORDER
 2
              Based upon the parties’ above Stipulation for Award of Attorney Fees Under the Equal Access
 3
     to Justice Act (EAJA) (the “Stipulation”) (Doc. 23),
 4
              IT IS HEREBY ORDERED that fees and expenses in the amount of $6,000.00 as authorized
 5
     by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
 6

 7   IT IS SO ORDERED.
 8
     Dated:     June 8, 2021                                    /s/   Sheila K. Oberto              .
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Alexander v. Saul                  Stipulation and Order         E.D. Cal. 1:19-cv-01208-SKO
